y

Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~~ _ _ mere ee _ — eee x
SEALED INDICTMENT
UNITED STATES OF AMERICA
19 Cr.
~v.e-
LEV PARNAS,
IGOR FRUMAN,
DAVID CORREIA, and : ae
ANDREY KUKUSHKIN, CRIM 2 5
Defendants. 1 3 ‘L ” ~
_ —_— mete _— —_ —_ meme x
The Grand Jury charges: 4
INTRODUCTION
1. Through its election laws, Congress prohibits
foreign nationals from making contributions, donations, and

certain expenditures in connection with federal, State, and local
elections, and prohibits anyone from making contributions in the
name of another. Congress further requires public reporting
through the Federal Election Commission (the “FEC”) of the sources
and amounts of contributions and expenditures made in connection
with federal elections. A purpose of these laws, taken together,
is to protect the United States electoral system from illegal
foreign financial influence, and to further inform all candidates,
their campaign committees, federal regulators, and the public of

(i) the true sources of contributions to candidates for federal
Case 1:19-cr-00725-JPO Document 1 Filed 10/09/19 Page 2 of 21

office; and (ii) any effort by foreign nationals to influence
federal, State, or local elections with foreign money.

2. LEV PARNAS, IGOR FRUMAN, DAVID CORREIA, and ANDREY
KUKUSHKIN, the defendants, conspired to circumvent the federal
laws against foreign influence by engaging in a scheme to funnel
foreign money to candidates for federal and State office so that
the defendants could buy potential influence with candidates,
campaigns, and the candidates’ governments. The defendants
concealed the scheme from the candidates, campaigns, federal
regulators, and the public by entering into secret agreements,
laundering foreign money through bank accounts in the names of
limited liability corporations, and through the use of straw donors
(also known as “conduits” or “straw contributors”) who purported
to make legal campaign contributions in their own names, rather
than in the name of the true source of the funds.

3. LEV PARNAS and IGOR FRUMAN, the defendants, made
additional contributions to federal candidates, joint fundraising
committees, and independent expenditure committees that either (i)
were intentionally funneled through, and made in the name of, a
limited liability corporation to conceal that PARNAS and FRUMAN
were the true source of contributions and skirt the federal
reporting requirements; or (ii) were reported in PARNAS’s name but

were funded by FRUMAN, which allowed FRUMAN to exceed limits on

 
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 3 of 21

contributions to candidates or committees to whom he had previously
contributed. The defendants further concealed this aspect of the
conspiracy by, among other things, making and causing others to
make false statements to the FEC.

THE CAMPAIGN FINANCE LAWS

4, The Federal Election Campaign Act of 1971, as
amended, Title 52, United States Code, Section 30101, et seg.,
(the “Election Act”), prohibits certain financial influences on
the election of candidates for federal office.

5. To prevent the influence of foreign nationals on
elections, the Election Act prohibits foreign nationals, directly
or indirectly, from making any contributions or donations in
connection with federal, State, or local elections. Additionally,
to limit the influence that any one person could have on the
outcome of a federal election, the Election Act establishes limits
on the amounts that even United States citizens or lawful permanent
residents can contribute to a federal candidate and the candidate's
authorized committee, including joint fundraising committees,
which are committees established for the purpose of fundraising
for multiple committees at the same time.

6. To prevent individuals from circumventing the
Election Act, and to enable the detection of attempts to circumvent

the Act, the Election Act also prohibits a person from making a

 
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 4 of 21

political contribution in the name of another in connection with
any federal election, including, for example, by giving funds to
a straw donor for the purpose of having the straw donor pass the
funds on to a federal candidate or to a candidate’s federal
campaign committee or joint fundraising committee as a donation
from the straw donor, rather than in the name of the true source
of the money. The Election Act also prohibits contributing in the
name of another to an independent expenditure committee spending
to influence the outcome of that federal campaign.

7. The FEC is an agency and department of the United
States with jurisdiction to enforce the limits and prohibitions of
the Election Act, in part by requiring candidates, joint
fundraising committees, and independent expenditure committees to
file regular reports of the sources and amounts of the
contributions they receive. To deter abuses of the Election Act
and instill public confidence in the election process against
corruption and the appearance of corruption, the Election Act
requires the FEC to publish the reports that it receives so that
all of the candidates, the entire public, and law enforcement may
all see the specific information about the amounts and sources of
political contributions and expenditures involving federal

candidates and registered political committees.

 
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 5 of 21

RELEVANT INDIVIDUALS AND ENTITIES

 

8. LEV PARNAS, the defendant, is a businessman and
United States citizen who was born in Ukraine.

9. IGOR FRUMAN, the defendant, is a businessman and
United States citizen who was born in Belarus.

10. DAVID CORREIA, the defendant, is a businessman and
United States citizen who was born in the United States.

11. ANDREY KUKUSHKIN, the defendant, is a businessman
and United States citizen who was born in Ukraine.

12. Foreign National-l is a foreign national Russian
citizen and businessman who, at all relevant times, was not a
citizen or lawful permanent resident of the United States.

THE STRAW DONOR SCHEME

13. Beginning in or about March 2018, LEV PARNAS and
IGOR FRUMAN, the defendants, began attending political fundraising
events in connection with federal elections and making substantial
contributions to candidates, joint fundraising committees, and
independent expenditure committees with the purpose of enhancing
their influence in political circles and gaining access to
politicians. PARNAS and FRUMAN, who had no significant prior
history of political donations, sought to advance their personal
financial interests and the political interests of at least one

Ukrainian government official with whom they were working. In
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 6 of 21

order to conceal from third parties, including creditors, their
sources of funding and capital, PARNAS and FRUMAN created a limited
liability corporation, Global Energy Producers (“GEP”), and then
intentionally caused certain large contributions to be reported in
the name of GEP instead of in their own names.

14. Specifically, in or about May 2018, to obtain
access to exclusive political events and gain influence with
politicians, LEV PARNAS and IGOR FRUMAN, the defendants, made a
$325,000 contribution to an independent expenditure committee
(“Committee-1”) and a $15,000 contribution to a second independent
expenditure committee (“Committee-2”%). Despite the fact that the
FEC forms for these contributions required PARNAS and FRUMAN to
disclose the true donor of the funds, they falsely reported that
the contributions came from GEP, a purported liquefied natural gas
(“LNG”) import-export business that was incorporated by FRUMAN and
PARNAS around the time the contributions were made.

15. In truth and in fact, the donations to Committee-1l
and Committee-2 did not come from GEP funds. Rather, the funds
came from a private lending transaction between FRUMAN and third
parties, and never passed through a GEP account. Indeed, PARNAS
and FRUMAN incorporated GEP at and around the time of the
contributions to Committee-1 and Committee-2, and deliberately

made the contributions in GEP’s name, in order to evade the

 
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 7 of 21

reporting requirements under the Election Act and to conceal that
they were the true source of the contributions. At that time, GEP
had not engaged in the LNG business, and had no income or
Significant assets.

16. LEV PARNAS and IGOR FRUMAN, the defendants,
intentionally reported that the contributions came from GEP to
hide from creditors the fact that they had access to funding, and
to conceal from the public and the FEC their involvement in making
these contributions. Indeed, when media reports about the GEP
contributions first surfaced, an individual working with PARNAS
remarked, “[t]his is what happens when you become visible ... the
buzzards descend,” to which PARNAS responded, “[t]hat’s why we

“a

need to stay under the radar...

17. In addition to the contributions made and falsely
reported in the name of GEP, LEV PARNAS and IGOR FRUMAN, the
defendants, caused illegal contributions to be made in PARNAS’s
name that, in fact, were funded by FRUMAN, in order to evade
federal contribution limits. Much as with the contributions
described above, these contributions were made for the purpose of
gaining influence with politicians so as to advance their own
personal financial interests and the political interests of
Ukrainian government officials, including at least one Ukrainian

government official with whom they were working. For example, in
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 8 of 21

or about May and June 2018, PARNAS and FRUMAN committed to raise
$20,000 or more for a then-sitting U.S. Congressman (“Congressman-
1”), who had also been the beneficiary of approximately $3 million
in independent expenditures by Committee~l during the 2018
election cycle. PARNAS and FRUMAN had met Congressman-1 at an
event sponsored by an independent expenditure committee to which
FRUMAN had recently made a substantial contribution.! During the
2018 election cycle, Congressman-1 had been the beneficiary of
approximately $3 million in independent expenditures by Committee-
1. At and around the same time PARNAS and FRUMAN committed to
raising those funds for Congressman-l, PARNAS met with
Congressman-1 and sought Congressman-1’s assistance in causing the
U.S. Government to remove or recall the then-U.S. Ambassador to
Ukraine (the “Ambassador”). PARNAS’s efforts to remove the
Ambassador were conducted, at least in part, at the request of one
or more Ukrainian government officials. Moreover, in an effort
to reach their contribution commitment to Congressman-1 and
further their political goals, in or about June 2018, after FRUMAN

had already made a maximum $2,700 contribution to Congressman-1,

 

1 In fact, the contribution - and several other significant
contributions made at and around the same time - was made in the
name of “Igor Furman” not IGOR FRUMAN, the defendant, in a further
effort to conceal the source of the funds and to evade federal

reporting requirements.
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 9 of 21

FRUMAN paid for another maximum $2,700 contribution to
Congressman-1 that was made and reported in PARNAS’s name.

18. Similarly, in or about June 2018, to fulfill a
financial commitment to gain access to an exclusive political
event, LEV PARNAS and IGOR FRUMAN, the defendants, made an $11,000
contribution in PARNAS’s name to a joint fundraising committee
(“Committee-3”) that was actually funded by FRUMAN. As a result
of that contribution and a prior contribution FRUMAN had made to
Committee-3 in his own name, FRUMAN made contributions in excess
of legal contribution limits.

19. Moreover, and to further conceal the true source of
the funds used to make certain of the donations described above,
in or about October 2018, LEV PARNAS and IGOR FRUMAN, the
defendants, submitted materially false sworn affidavits to the
FEC. Specifically, and in response to a complaint filed with the
FEC regarding the $325,000 contribution to Committee-1 described
in paragraph 14, above, and the $2,700 donation to Congressman-1
made in the name of PARNAS, described in paragraph 17, above,
PARNAS and FRUMAN made the following false statements, in substance

and in part:

a. That “a $325,000 contribution to [Committee-
1]. . . was made with GEP funds for GEP purposes,” when in truth

and in fact, the contribution was made with funds from a private
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 10 of 21

lending transaction for the purposes described in paragraph 17,
above.

b. That “GEP is a real business enterprise funded
with substantial bona fide capital investment; its major purpose
is energy trading, not political activity,” when in truth and in
fact, GEP had no existing business, was not funded with bona fide
capital investment, and was not engaged in energy trading, as
described in paragraph 15, above.

c. That a contribution made by PARNAS on or about
June 25, 2018 to [Congressman-1] “was made with a business credit
card . . . which [PARNAS] reimbursed,” when in truth and in fact,
PARNAS did not reimburse FRUMAN or any other individual for that
contribution.

THE FOREIGN NATIONAL DONOR SCHEME

20. From in or about June 2018 through April 2019, LEV
PARNAS, IGOR FRUMAN, DAVID CORREIA, and ANDREY KUKUSHKIN, the
defendants, and others known and unknown, conspired to make
political donations - funded by Foreign National-1 ~~ to politicians
and candidates for federal and State office to gain influence with
candidates as to policies that would benefit a future business
venture. Moreover, and to conceal the true source of the
contributions and donations funded by Foreign National-1, PARNAS,

FRUMAN, CORREIA, and KUKUSHKIN caused the contributions and

LO
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 11 of 21

donations to be made in the defendants’ names rather than in the
name of Foreign National-1.

21. Beginning in or around July 2018, LEV PARNAS, IGOR
FRUMAN, DAVID CORREIA, and ANDREY KUKUSHKIN, the defendants, made
plans to form a recreational marijuana business that would be
funded by Foreign National-1 and required gaining access to retail
marijuana licenses in particular States, including Nevada (the
“Business Venture”). In early September 2018, PARNAS, FRUMAN,
CORREIA, KUKUSHKIN, and Foreign National-1 met in Las Vegas, Nevada
to discuss the Business Venture. While in Las Vegas, PARNAS,
FRUMAN, and KUKUSHKIN also attended a political fundraiser for a
State candidate in Nevada (“Candidate-1”). Shortly after that
meeting, PARNAS, FRUMAN, CORREIA, and KUKUSHKIN began to formalize
the Business Venture with Foreign National-1l and fund their
lobbying efforts, but took steps to hide Foreign National-l’s
involvement in the Business Venture, including any political
contributions associated with the Business Venture, due to, in
KUKUSHKIN’s words, “his Russian roots and current political
Paranoia about it.”

22. To further the Business Venture, LEV PARNAS, IGOR
FRUMAN, DAVID CORREIA, and ANDREY KUKUSHKIN, the defendants,
planned to use Foreign National-1 as a source of funding for

donations and contributions to State and federal candidates and

LL
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 12 of 21

politicians in Nevada, New York, and other States to facilitate
acquisitions of retail marijuana licenses. In or about September
and October 2018, CORREIA drafted a table of political donations
and contributions, which was subsequently circulated to the
defendants and Foreign National-1l. The table described a “multi-
state license strategy” to further the Business Venture. The
table contemplated approximately between $1 and $2 million in
political contributions to federal and State political committees.
The table also included a “funding” schedule of two $500,000
transfers. Foreign Nationai-1 then arranged for two $500,000
wires on or about September 18, 2018 and October 16, 2018 to be
sent from overseas accounts to a U.S. corporate bank account
controlled by FRUMAN and another individual (the “FRUMAN
Account”).

23. LEV PARNAS, IGOR FRUMAN, DAVID CORREIA, and ANDREY
KUKUSHKIN, the defendants, then used those funds transferred by
Foreign National~-1, in part, to attempt to gain influence and the
appearance of influence with politicians and candidates. For
example, on or about October 20, 2018, PARNAS, FRUMAN, and
KUKUSHKIN attended a campaign rally for Candidate-1 in Nevada, at
which a different Nevada State candidate was present (“Candidate-
2”), and sent photographs of themselves posing with Candidate-2 to

Foreign National-1. Following that event, on or about November

12
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 13 of 21

1, 2018, a donation in the amount of $10,000 was made to Candidate-
2 in FRUMAN’s name, but it was funded with funds from Foreign
National-1. On or about November 1, 2018, a donation in the amount
of $10,000 was made to Candidate-1 in FRUMAN’s name, but it was
funded with funds from Foreign National-l.

24. Notwithstanding the purported purpose of Business
Venture-1l and the donations described above, LEV PARNAS, IGOR
FRUMAN, DAVID CORREIA, and ANDREY KUKUSHKIN, the defendants, did
not timely apply for a recreational marijuana license in September
2018, the then-deadline for such applications in Nevada. On or
about October 25, 2018, KUKUSHKIN told Foreign National-1l, as well
as LEV PARNAS and IGOR FRUMAN, the defendants, that they were “2
months too late to the game unless we change the rules,” and noted
that they needed a particular Nevada State official, the position
for which Candidate-l was running, to “green light to implement
this.” As noted above, FRUMAN made a $10,000 donation, funded by
Foreign National-1, to Candidate-1 on or about November 1, 2018.
On or about November 4, 2018, PARNAS asked KUKUSHKIN to arrange
for additional funding from Foreign National-1 to make an
additional donation to Candidate-1, to which KUKUSHKIN responded
that the $1 million Foreign National-1 had already provided to GEP

was “in order to cover all the donations whatsoever.”

13
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 14 of 21

25. Moreover, subsequent communications between
Foreign National-1, and ANDREY KUKUSHKIN, LEV PARNAS, IGOR FRUMAN,
and DAVID CORREIA, the defendants, confirm the defendants’ use of
foreign funds ~- and, in particular, funds from Foreign National-1
- to make the donations described above. For example, on or about
October 30, 2018, Foreign National-1 wrote to PARNAS, FRUMAN, and
KUKUSHKIN that he had “fulfilled all my obligations completely,”
including “500 [for] Nevada” in order to “work on obtaining
‘licenses [in} these states.” KUKUSHKIN similarly noted in
response that “Money transferred by [Foreign National-1] to [GEP]
was to support the very specific people & states (per [FRUMAN’s]
table) in order to obtain green light for licensing. I haven’t
changed any rules of our engagement and was present at all the
scheduled meetings with officials in Nevada.” Although PARNAS,
FRUMAN, CORREIA, and Foreign National-1 continued to meet into the
spring of 2019, the Business Venture did not come to fruition.

COUNT ONE
(Conspiracy)

26. From in or about March 2018 through at least in or
about November 2018, in the Southern District of New York and
elsewhere, LEV PARNAS and IGOR FRUMAN, the defendants, knowingly
conspired with each other and with others known and unknown to:

a. Knowingly defraud the United States by

impairing, obstructing, and defeating the lawful functions of a

14

 

 
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 15 of 21

department or agency of the United States; to wit, the FEC’s
function to administer federal law concerning source and amount
restrictions in federal elections, including the prohibitions
applicable to straw donors.

b. Knowingly and willfully make contributions to
candidates for federal office, joint fundraising committees, and
independent expenditure committees in the names of other persons,
aggregating to $25,000 and more in a calendar year, in violation
of Title 52, United States Code, Section 30122 and 30109(a) (1) (A).

27. In furtherance of the conspiracy and to effect the
illegal objects thereof, LEV PARNAS and IGOR’ FRUMAN, ' the
defendants, and others known and unknown, committed the following

overt acts, among others, in the Southern District of New York and

elsewhere:

a. In or about March 2018, PARNAS committed to
making a $125,000 contribution to Committee-3 to attend a
fundraising event in the Southern District of New York.

b. In or about May 2018, FRUMAN, and others known
and unknown, obtained a private loan, the proceeds of which were

used to fund the contribution made in the name of GEP to Committee-

c. In or about May 2018, FRUMAN and PARNAS, and

others known and unknown, transferred the proceeds of FRUMAN’s

15
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 16 of 21

private loan through multiple bank accounts - none of which were
in the name of GEP - to conceal the true source of the funds before
they were paid to Committee-1.

d.In or about May 2018, PARNAS caused a $325,000
contribution to Committee-1 to be falsely reported in the name of
GEP.

e. In or about June 2018, PARNAS made an $11,000
contribution to Committee-3 using funds that belonged to FRUMAN
and another individual.

f. In or about June 2018, PARNAS used a business
credit card registered to a credit card account, with a registered
address in the Southern District of New York, belonging to FRUMAN
and another individual in order to make a maximum $2,700
contribution to Congressman-1’s reelection campaign.

(Title 18, United States Code, Section 371, and Title 52, United
States Code, Sections 30122 and 30109(d) (1) (A) & (D))

COUNT TWO
(False Statements to the FEC)

The Grand Jury further charges:
28. The Grand Jury incorporates the allegations
contained in paragraphs 1 through 19 of this Indictment as though

fully set forth herein.

29. In or about October 2018, in the Southern District

of New York and elsewhere, LEV PARNAS and IGOR FRUMAN, the

16
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 17 of 21

defendants, willfully and knowingly ,did make materially false,
fictitious, and fraudulent statements and representations in a
matter within the jurisdiction of the executive branch of the
Government of the United States, to wit, PARNAS and FRUMAN made
the materially false statements in their affidavits submitted to
the FEC, described in paragraph 19 above, that “a $325,000
contribution to [Committee-1] . . . was made with GEP funds for
GEP purposes;” that “GEP is a real business enterprise funded with
substantial bona fide capital investment; its major purpose is
energy trading, not political activity”; and that a contribution
made by PARNAS on or about June 25, 2018 to Congressman-1’s
campaign for reelection “was made with a business credit card
which [PARNAS] reimbursed.”
(Title 18, United States Code, Sections 1001 (a) (2) and 2)

COUNT THREE
(Falsification of Records)

The Grand Jury further charges:

30. The Grand Jury incorporates the allegations
contained in paragraphs 1 through 19 of this Indictment as though
fully set forth herein.

31. In or about October 2018, in the Southern District
of New York and elsewhere, LEV PARNAS and IGOR FRUMAN, the
defendants, willfully and knowingly did falsify and make a false

entry in a record and document with the intent to impede, obstruct,

17
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 18 of 21

or influence the investigation or proper administration of a matter
within the jurisdiction of any department or agency of the United
States, and in relation to and in contemplation of any such matter,
to wit, PARNAS and FRUMAN made the materially false statements in
affidavits submitted to the FEC, described in paragraph 19 above,
including that “a $325,000 contribution to [Committee-1] . . . was
made with GEP funds for GEP purposes;” that “GEP is a real business
enterprise funded with substantial bona fide capital investment;
its major purpose is energy trading, not political activity”; and
that a contribution made by PARNAS on or about June 25, 2018 to
Congressman-1’s campaign for reelection “was made with a business
credit card . . . which [PARNAS] reimbursed,” with the intent to
impede, obstruct, or influence the investigation and proper
administration of a matter within the jurisdiction of the FEC.
(Title 18, United States Code, Sections 1519 and 2)

COUNT FOUR
(Conspiracy)

The Grand Jury further charges:

32. The Grand Jury incorporates the allegations
contained in paragraphs 1 through 12 and 20 through 25 of this
Indictment as though fully set forth herein.

33. From in or about June 2018 through at least in or
about April 2019, in the Southern District of New York and

elsewhere, LEV PARNAS, IGOR FRUMAN, DAVID CORREIA, and ANDREY
18
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 19 of 21

KUKUSHKIN, the defendants, and others known and unknown, knowingly
conspired with each other and with others known and unknown to:

a. Knowingly defraud the United States by
impairing, obstructing, and defeating the lawful functions of a
department or agency of the United States; to wit, the FEC’s
function to administer federal law concerning source and amount
restrictions in federal and State elections, including the
prohibitions applicable to foreign nationals and straw donors.

b. Knowingly and willfully make contributions and
donations of money, or express or implied promises to make
contributions or donations, directly and indirectly, by a foreign
national in connection with federal and State elections,
aggregating to $25,000 and more in a calendar year, in violation
of Title 52, United States Code, Sections 30121 and 30109 (a) (1) (A).

c. Knowingly and willfully make contributions to
candidates for State and federal office, joint fundraising
committees, and independent expenditure committees in the names of
other persons, aggregating to $25,000 and more in a calendar year,
in violation of Title 52, United States Code, Section 30122 and
30109 (a) (1) (A) (D).

34. In furtherance of the conspiracy and to effect its
illegal object, LEV PARNAS, IGOR FRUMAN, DAVID CORREIA, and ANDREY

KUKUSHKIN, the defendants, and others known and unknown, committed

19
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 20 of 21

the following overt acts, among others, in the Southern District
of New York and elsewhere:

a. On or about September 18, 2018, Foreign
National-1 wired $500,000 from a foreign bank account, through the
Southern District of New York, to the defendants for purposes of
making political contributions and donations.

b. On or about October 16, 2018, Foreign
National-1 wired $500,000 froma foreign bank account, through the
Southern District of New York, to the defendants for purposes of
making political contributions and donations.

Cc. On or about November 1, 2018, the defendants
used funds wired by Foreign National-1 to make maximum donations
to two political candidates for State office in Nevada.

(Title 18, United States Code, Section 371, and Title 52,
United States Code, Sections 30121, 30122 and 30109 (d) (1) (A))

 

GEOFFREY &. BERMAN
United States Attorney

20
Case 1:19-cr-00725-JPO Document1 Filed 10/09/19 Page 21 of 21

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
—-v.-

LEV PARNAS,
IGOR FRUMAN,
DAVID CORREIA, and
ANDREY KUKUSHKIN,

Defendants.

 

SEALED INDICTMENT

19 Cr.

Title 18, United States Code,
Sections 371, 1001(a) (2), 1519, and
2 and Title 52, United States Code,

Sections 30121, 30122 and
30109(d) (1) (A) & (D)).

GEOFFREY S. BERMAN
United States Attorney

   
 

A TRUE BI

Féreperson.

Tue Bil + Sealed ThndicHent
Aryes} LOQ( (ant
USHY Wank

fel \4 Pe—

 
